Case 1:21-cv-00195-DCJ-JPM Document 14 Filed 05/21/21 Page 1 of 10 PageID #: 52




                                                                                      a
                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            ALEXANDRIA DIVISION


JOHNOTHAN FIELDS #74421,                          CIVIL DOCKET NO. 1:21-CV-00195
Plaintiff                                                                 SEC P

VERSUS                                                   JUDGE DAVID C. JOSEPH

SHERIFFS OFFICE AVOYELLES                  MAGISTRATE JUDGE PEREZ-MONTES
PARISH,
Defendants


                         REPORT AND RECOMMENDATION

       Before the Court is a civil rights Complaint (ECF No. 1) under 42 U.S.C. § 1983

 filed by pro se Plaintiff Johnothan Fields (“Fields”). Fields is a pretrial detainee

 housed at the Avoyelles Parish Jail (“APJ”) in Marksville, Louisiana. Fields seeks

 monetary damages for the alleged violation of his constitutional rights.

       Because Fields’ criminal charges are still pending, his Complaint—and all

 amended complaints—should be partially DENIED and partially STAYED.

 I.    Factual Background

       In his original Complaint, Fields alleges that he is being detained under the

 “system of malice and unjust laws” of the Bunkie Police Department. ECF No. 1 at

 3. He also alleges that the APJ contains rust, mold, and flooding toilets. Id. Finally,

 Fields alleges that his bond is excessive. Id.




                                            1
Case 1:21-cv-00195-DCJ-JPM Document 14 Filed 05/21/21 Page 2 of 10 PageID #: 53




       In a subsequent letter to the Court, Fields complains that he was subjected to

 excessive force during his arrest by the Bunkie Police Department and is being denied

 medical care for his injuries. ECF No. 7.

       In an Amended Complaint (ECF No. 13), Fields alleges that he was approached

 by Officers Gimmerson and Bihm at a gas station and instructed to get in a squad

 car. Fields attempted to walk away, but he was handcuffed and forcibly escorted to

 the car. ECF No. 13 at 1. Fields alleges that Gimmerson opened Fields’s left eye and

 repeatedly sprayed him in the eye, presumably with a chemical spray. Id. He claims

 that Officer Bihm punched him in the face, and Gimmerson hit him in the groin area.

 ECF No. 13 at 2. Fields also claims that his leg and foot were repeatedly slammed in

 the door of the squad car. Id.

       Fields states that an ambulance arrived at the Bunkie police station, and

 saline solution was applied to his eyes. ECF No. 13 at 2. The officers then took Fields

 to the Avoyelles Parish Sheriff’s Office in Marksville. Id. at 3.

       According to the arrest report that Field’s attached to his Complaint, he was

 charged with unauthorized use of a motor vehicle, resisting a police officer with force

 or violence, resisting arrest, battery on a police officer, interfering or obstructing a

 fireman, and contempt. ECF No. 13-1 at 7. Fields alleges that his bond on all charges

 totals $40,000. Id. at 7.




                                             2
Case 1:21-cv-00195-DCJ-JPM Document 14 Filed 05/21/21 Page 3 of 10 PageID #: 54




 II.   Law and Analysis

       A.     Fields’s Complaint is subject to preliminary screening.

       As a prisoner seeking redress from an officer or employee of a governmental

 entity, Fields’s Complaint is subject to preliminary screening pursuant to 28 U.S.C.

 § 1915A. See Martin v. Scott, 156 F.3d 578, 579–80 (5th Cir. 1998) (per curiam).

 Because he is proceeding in forma pauperis (ECF No. 11), his Complaint is also

 subject to screening under 28 U.S.C. §1915(e). Both §§ 1915A(b) and 1915(e) provide

 for sua sponte dismissal of a complaint, or any portion thereof, if the Court finds it is

 frivolous or malicious, if it fails to state a claim upon which relief may be granted, or

 if it seeks monetary relief against a defendant who is immune from such relief.

       A complaint is frivolous when it “lacks an arguable basis either in law or in

 fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989). A claim lacks an arguable basis

 in law when it is “based on an indisputably meritless legal theory.” Id. at 327. A

 claim is factually frivolous if the alleged facts are “clearly baseless, a category

 encompassing allegations that are ‘fanciful,’ ‘fantastic,’ and ‘delusional.’” Denton v.

 Hernandez, 504 U.S. 25, 32-33 (1992). A complaint fails to state a claim upon which

 relief may be granted when it fails to plead “enough facts to state a claim to relief

 that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007);

 Ashcroft v. Iqbal, 556 U.S. 662 (2009).

       B.     Fields cannot state a claim against the Avoyelles Parish Sheriff’s Office.

       Fields names the Avoyelles Parish Sheriff’s Office as a Defendant in his

 Complaint.    Louisiana sheriff’s offices or sheriff’s departments are not juridical



                                            3
Case 1:21-cv-00195-DCJ-JPM Document 14 Filed 05/21/21 Page 4 of 10 PageID #: 55




 entities capable of being sued. See Sipes v. City of Monroe, No. 11-CV-1668, 2013 WL

 1282457, at *3 (W.D. La. Mar. 28, 2013) (collecting cases).

       C.     Fields fails to state a claim for the denial of medical care or conditions
              of confinement.

       The constitutional rights of a pretrial detainee are found in the procedural and

 substantive due process guarantees of the Fourteenth Amendment. Hare v. City of

 Corinth, Miss., 74 F.3d 633, 639 (5th Cir. 1996) (en banc); see also Estate of Henson

 v. Krajca, 440 F. Appx. 341, 343 (5th Cir. 2011) (“The Fourteenth Amendment

 requires that state officials not disregard the ‘basic human needs’ of pretrial

 detainees, including medical care.”). In the Fifth Circuit, the legal standard used to

 measure the due process rights of pretrial detainees depends on whether the detainee

 challenges the constitutionality of a condition of his confinement or an episodic act or

 omission of an individual state official. See Hare v. City of Corinth, Miss., 74 F.3d

 633, 644-45 (5th Cir. 1996).     Fields complains about both the conditions of his

 confinement and the episodic denial of medical care.

       The Fourteenth Amendment prohibits the imposition of conditions of

 confinement on pretrial detainees that constitute punishment. Collins v. Ainsworth,

 382 F.3d 529, 540 (5th Cir. 2004). Fields complains of rust, mold, and unsanitary

 toilets at APJ. However, courts have consistently held that these physical conditions

 are nothing more than de minimis inconveniences that do not constitute

 “punishment” or otherwise rise to the level of constitutional violations. See, e.g.,

 Heaton v. Normand, 17-CV-405, 2017 WL 3268341, at *4 (E.D. La. June 22, 2017)

 (“[T]he jurisprudence has repeatedly held that the mere fact that mold is present in

                                            4
Case 1:21-cv-00195-DCJ-JPM Document 14 Filed 05/21/21 Page 5 of 10 PageID #: 56




 a jail does not render an inmate’s confinement unconstitutional.”), report and

 recommendation adopted, 2017 WL 3252813 (E.D. La. July 31, 2017); Simmons v.

 Gusman, No 14-CV-1907, 2015 WL 151113, at *4 (E.D. La. Jan. 12, 2015) (“[T]he

 mere fact that fungus, mold, mildew, and rust are present [in a jail] does not warrant

 relief.”); Eaton v. Magee, No. 2:10-CV-112, 2012 WL 2459398, at *5 (S.D. Miss. June

 27, 2012) (“Plaintiff’s claim that the bathroom and shower area are unsanitary and

 contain black mold fails to rise to the level of a constitutional violation.”); Barnett v.

 Shaw, No. 3:11-CV-0399, 2011 WL 2200610, at *2 (N.D. Tex. May 18, 2011) (holding

 that allegation of “excessive amount of black mold in the showers and sinks” was

 insufficient to raise a claim for constitutional violation), report and recommendation

 adopted, 2011 WL 2214383 (N.D. Tex. June 7, 2011); Reynolds v. Newcomer, No. 09-

 CV-1077, 2010 WL 234896, at *10 (W.D. La. Jan. 19, 2010) (complaints of “the

 presence of black mold in living areas, eating areas, and shower areas” were nothing

 more than “a de minimis level of imposition with which the Constitution is not

 concerned”); McCarty v. McGee, No. 2:06-CV-113, 2008 WL 341643, at *3 (S.D. Miss.

 Feb. 5, 2008) (“Plaintiff’s claim that the shower he was forced to share with other

 inmates is polluted and covered in mold and fungus, causing him to catch athlete’s

 foot and ringworm, fails to rise to the level of a constitutional violation.”).

       For a claim regarding episodic acts like the denial of medical care, a plaintiff

 must allege that the defendant acted with “deliberate indifference” to a serious

 medical need. See Hare, 74 F.3d at 647-48. For an official to act with deliberate

 indifference, the official must: (1) be aware of facts from which the inference could be



                                             5
Case 1:21-cv-00195-DCJ-JPM Document 14 Filed 05/21/21 Page 6 of 10 PageID #: 57




 drawn that a substantial risk of serious harm exists; and (2) he must also draw the

 inference. Harris v. Hegmann, 198 F.3d 153, 159 (5th Cir. 1999); Farmer v. Brennan,

 511 U.S. 825, 837 (1994)).

         Fields alleges that he was denied medical care after his arrest. However, he

 also states that EMTs treated him at the Bunkie police station before he was

 transferred to the APJ. ECF No. 13 at 2. Additionally, Fields attaches exhibits

 indicating that he requested and received medical care on at least three occasions at

 APJ. ECF No. 13-1 at 1, 2, 4. Fields does not allege that he suffers from a serious

 medical need, and his allegations do not support the conclusion that he was denied

 care.

         D.    Fields does not state a claim for excessive bail.

         A prohibition against excessive bail exists even though there is no absolute

 constitutional right to bail. Broussard v. Par. of Orleans, 318 F.3d 644, 650 (5th Cir.

 2003). In Stack v. Boyle, the United States Supreme Court held that “bail set at a

 figure higher than an amount reasonably calculated to ensure the defendant's

 presence at trial is ‘excessive’ under the Eighth Amendment.” Id. (quoting Stack v.

 Boyle, 342 U.S. 1, 5 (1951)).

         Assuming that the prohibition against excessive bail applies to the states

 through the Fourteenth Amendment, see Baker v. McCollan, 443 U.S. 137, 144 n.3

 (1979); Broussard v. Par. of Orleans, 318 F.3d 644, 650 n.25 (5th Cir. 2003), Fields

 has not provided any support for his conclusion that $40,000 bail is unreasonable or

 arbitrary for the charges of unauthorized use of a motor vehicle ($10,000); resisting a



                                             6
Case 1:21-cv-00195-DCJ-JPM Document 14 Filed 05/21/21 Page 7 of 10 PageID #: 58




 police officer with force or violence ($8,000); resisting arrest or officer ($2,000);

 battery on a police officer ($10,000); interfering/obstructing a fireman ($10,000); and

 contempt – fail to appear 1. ECF No. 13-1 at 7.

          E.     Fields fails to state a speedy trial claim.

          A pre-trial detainee who challenges his incarceration on speedy trial grounds

 must raise the claim pursuant to 28 U.S.C. § 2241, “which applies to persons in

 custody regardless of whether final judgment has been rendered and regardless of

 the present status of the case pending against him.” Dickerson v. State of Louisiana,

 816 F.2d 220, 224 (5th Cir. 1987), cert. denied, 484 U.S. 956 (1987); Stringer v.

 Williams, 161 F.3d 259, 262 (5th Cir. 1998) (citing Ojo v. INS, 106 F.3d 680, 681 (5th

 Cir. 1997); Robinson v. Wade, 686 F.2d 298, 302–03, 303 n. 8 (5th Cir. 1982)).

 However, before challenging confinement in federal court, state prisoners must

 exhaust available state court remedies. See Dickerson, 816 F.2d at 224–225; Braden

 v. 30th Judicial Circuit Court of Kentucky, 410 U.S. 484, 489–90 (1973). 2




 1   No bond amount was provided for this charge.

 2Louisiana  provides remedies to pre-trial detainees who wish to contest the legality of their
 custody. See La. C. Cr. P. arts. 351 et seq. Louisiana also provides a statutory remedy for
 the violation of a criminal defendant’s right to a speedy trial. See La. C. Cr. P. art. 701.
 Fields claims that he has filed a request for a speedy trial which has been ignored by the trial
 court. However, to satisfy the exhaustion requirement, a petitioner must have sought review
 in all appropriate state courts before filing a lawsuit in federal court.


                                                7
Case 1:21-cv-00195-DCJ-JPM Document 14 Filed 05/21/21 Page 8 of 10 PageID #: 59




       F.     Fields’s claims related to excessive force are barred by Heck v.
              Humphrey.

       In order to recover damages for allegedly unconstitutional conviction or

 imprisonment, or for other harm caused by actions whose unlawfulness would render

 a conviction or sentence invalid, a § 1983 plaintiff must prove that the conviction or

 sentence has been reversed on direct appeal, expunged by executive order, declared

 invalid by a state tribunal authorized to make such determination, or called into

 question by a federal court's issuance of a writ of habeas corpus under 28 U.S.C. §

 2254. Heck v. Humphrey, 512 U.S. 477, 486-87 (1994). Thus, when a state inmate

 seeks damages in a § 1983 suit, the district court must consider whether a judgment

 in favor of the plaintiff would necessarily imply the invalidity of his conviction or

 sentence. If it would, the complaint must be dismissed unless the plaintiff can

 demonstrate that the conviction or sentence has already been invalidated. Id.

       Fields claims that Officers Gimmerson and Bihm used excessive force during

 his arrest. However, according to his exhibits, Fields’s charges include resisting a

 police officer with force or violence, resisting arrest, and battery on a police officer.

 ECF No. 13-1 at 7. If Fields is convicted of resisting or battery, he may not be entitled

 to seek relief for the excessive force claim until the convictions are reversed,

 expunged, declared invalid, or called into question by a federal court’s issuance of a

 writ of habeas corpus. Therefore, Fields’s claim clearly implicates the validity of his

 pending criminal charges.

       While the rule in Heck presumes that there has already been a conviction

 rather than pending criminal matters, a successful excessive force claim could impact

                                            8
Case 1:21-cv-00195-DCJ-JPM Document 14 Filed 05/21/21 Page 9 of 10 PageID #: 60




 and even invalidate any future conviction on those charges. See Wallace v. Kato, 549

 U.S. 384, 393-94 (2007) (finding that the Heck rule applies only when there has been

 a conviction or sentence that has not been invalidated, not to pending criminal

 charges). When the related charges are still pending, the federal courts may, but are

 not required to, stay civil rights claims that attack the legality of a detainee’s arrest,

 prosecution, and detention until the allegedly improper state prosecution concludes.

 See Kato, 549 U.S. at 393-94; see also Hopkins v. Ogg, 783 F. App’x 350, 355 & n.20

 (5th Cir. 2019) (citing Mackey v. Dickson, 47 F.3d 744, 746 (5th Cir. 1995)). Because

 his claims are still pending, Fields’s excessive force claim should be stayed until the

 resolution of the state charges. See Hopkins, 783 F. App’x 350, 355 (5th Cir. 2019)

 (“If a pretrial detainee brings claims that may ultimately be barred by Heck, the best

 practice is for the district court to stay the proceedings until the pending criminal

 case is resolved.”).

 III.   Conclusion

        Because Fields’ state charges are still pending, IT IS RECOMMENDED that

 his Complaint (ECF No. 1)—and all amended complaints—be DENIED and

 DISMISSED WITH PREJUDICE under §§ 1915 and 1915A, except the excessive

 force claim in an Amended Complaint (ECF No. 13), which should be STAYED

 pending the resolution of the state criminal charges.

        Under 28 U.S.C. § 636(b)(1)(c) and Fed. R. Civ. P. 72(b), a party may file

 written objections to this Report and Recommendation within 14 days of service,

 unless the Court grants an extension of time to file objections under Fed. R. Civ. P.



                                             9
Case 1:21-cv-00195-DCJ-JPM Document 14 Filed 05/21/21 Page 10 of 10 PageID #: 61




 6(b). A party may also respond to another party’s objections to this Report and

 Recommendation within 14 days of service of those objections, again unless the Court

 grants an extension of time to file a response to objections.

       No other briefs may be filed without leave of court, which will only be granted

 for good cause. A party’s failure to timely file written objections to this Report and

 Recommendation will bar a party from later challenging factual or legal conclusions

 adopted by the District Judge, except if the challenge asserts “plain error.”

       SIGNED on Friday, May 21, 2021.


                                            _______________________________________
                                            JOSEPH H.L. PEREZ-MONTES
                                            UNITED STATES MAGISTRATE JUDGE




                                           10
